Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered October 27, 1997, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant pleaded guilty to the crime of assault in the second degree and was sentenced to a prison term of IV2 to 3 years. Contrary to defendant’s contention, there is no basis to conclude that County Court failed to consider the presentence investigation report (see, People v Kalakowski, 120 AD2d 763, 765, lv denied 68 NY2d 669). While the sentence imposed exceeded that recommended in the presentence investigation report, the court was not bound by the recommendation of the *944Probation Department (see, People v Jarvis, 233 AD2d 632, lv denied 89 NY2d 943) and, in any event, adequately set forth its reasons for imposing the ultimate sentence. Given that defendant was permitted to plead guilty to a lesser crime than that with which he was originally charged and the fact that he was sentenced to the most lenient indeterminate sentence authorized by statute, we reject defendant’s contention that the sentence imposed was harsh and excessive and should be reduced in the interest of justice.
Mercure, J. P., Crew III, White, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed.